Title: Robert Patterson to Thomas Jefferson, 10 May 1809
From: Patterson, Robert
To: Jefferson, Thomas


          Sir   Philada May 10th 1809.
          My younger son, Robert Maskill, having gone thro the usual course of collegiate studies in our Seminary, and of medical studies under Dr Barton, and obtained degrees both in the Arts & in medicine; has devoted the last twelve months chiefly to the study of mineralogy under Mr Godon; in which, it is said, he has made considerable proficiency. He has a strong desire of visiting some parts of Europe, particularly Paris, with a view to his further improvement from the opportunities which he would then enjoy—I have yielded to his inclination; and he is about to embark in a vessel which will sail from this port for Amsterdam, probably in the course of about two or three weeks from this time.
          He is extremely solicitous, as well as myself, to obtain a letter from you, Sir, to some of your correspondents in Paris. It is true, he has not the happiness of being personally known to you. Sometime last spring he had indeed the pleasure of being introduced by his uncle Mr Findly, which you will probably recollect. How far a compliance with this request may be consistant with propriety, under the present circumstances, you will judge & determine; and will have the goodness to excuse this freedom in—Sir, your most respectful servant
          
            Rt Patterson
        